Citation Nr: 1037784	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  09-16 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Whether new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD) and if so, whether service 
connection is warranted.


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from March 
1967 to January 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Regional 
Office (RO) in Winston-Salem, North Carolina.
The reopened claim- of service connection for PTSD is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.	An unappealed February 1993 rating decision denied the 
Veteran's claim of service connection for PTSD.

2.	Evidence received since the February 1993 rating decision is 
neither cumulative nor redundant and raises a reasonable 
possibility of substantiating the Veteran's claim of service 
connection for PTSD.


CONCLUSIONS OF LAW

1.	The February 1993 rating decision which denied the Veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.	Evidence received since the February 1993 rating decision is 
new and material and the Veteran's claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the issue of whether new and material evidence 
has been submitted, since the entire benefit sought on appeal has 
been granted, no purpose would be served by undertaking an 
analysis of whether there has been compliance with the notice and 
duty to assist requirements set out in the Veterans Claims 
Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

New and Material Evidence

The Veteran contends that he suffers from PTSD as a result of 
serving in Vietnam.  The Veteran alleges that as he suffers from 
PTSD because of his in-service experiences, his claim for service 
connection should be granted.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented or 
secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 
140 (1991).  "New evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The 
new and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claim for PTSD in February 1993 
finding that there was no diagnosis of PTSD.  The RO considered 
service treatment records, VA treatment records, and a VA 
examination.  The Veteran was notified of this decision and did 
not appeal it.  Thus it is final.  38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

The evidence received since the February 1993 RO decision 
includes statements by a licensed psychological associate, Ms. 
G., VA treatment records, and statements by the Veteran.  
Significantly, Ms. G. indicates the Veteran is currently 
suffering from chronic, severe PTSD as a result of his military 
experiences.  See August 2007 statement.  The Board notes that in 
the February 1993 rating decision, the RO found no current 
diagnosis of PTSD.

The Board concludes that the statement by Ms. G. is new and 
material evidence to reopen the claim.  The statements were not 
previously of record at the time of the February 1993 rating 
decision.  They are not cumulative of prior records because they 
provide a positive etiological opinion.  The evidence is 
therefore relevant and probative and raises a reasonable 
possibility of substantiating the claim.  Ms. G's statements are 
presumed credible, relate to an unestablished fact necessary to 
substantiate the claim, and raise a reasonable possibility of 
substantiating the claim.  Consequently, the Veteran's claim of 
entitlement to service connection for PTSD is reopened.


ORDER

New and material evidence having been submitted, the claim for 
entitlement to service connection for PTSD is reopened; to this 
extent only, the appeal is granted.


REMAND

As noted in the above decision, the Board has determined that new 
and material evidence has been submitted to reopen the Veteran's 
claims of entitlement to service connection for a low back 
disability.

The Veteran received a VA examination in November 1992 where the 
examiner found that the Veteran did not suffer from PTSD.  Since 
that examination, Ms. G, a licensed psychological associate, has 
diagnosed the Veteran with chronic, severe PTSD.  (See e.g. 
August 2007 statement).  The Board observes that the Veteran has 
not been afforded a VA examination since he was diagnosed with 
PTSD by this licensed psychological associate.  As such, the 
Veteran should be afforded a new VA examination so that the 
examiner can give an opinion as to whether the Veteran suffers 
from PTSD due to a verified stressor, if any, or due to fear of 
hostile military or terrorist activity

Service personnel records show that the Veteran served in Vietnam 
from December 1970 to November 1971.  He was assigned to the 
310th Tactical Airlift Squadron and his military occupational 
specialty was that of a navigator.  The Veteran served a second 
tour of duty in Thailand from December 1972 to December 1973.  He 
was part of a Quick Reaction Force and his military occupational 
specialty was that of a navigator.

The Veteran alleges several stressors that took place during 
service.  One such stressor took place while he was assigned to 
the 310th Tactical Airlift Squadron.  The Veteran relates that 
while he was working as a navigator his plane came under enemy 
fire many times.  See April 2008 Notice of Disagreement and 
specifically Exhibit A, documenting attacks in 1971.  The Veteran 
also contends that his base came under attack on numerous 
occasions, and he witnessed death and serious injury to fellow 
comrades and others.  Id.

The Board finds that the Veteran has supplied additional evidence 
since the January 2008 response from the U.S. Joint Services 
Records Research Center (JSRRC) which was unable to verify his 
stressors.  As such, the Board finds that this case must be 
remanded for further evidentiary development with respect to the 
Veteran's claimed stressors.  As noted above, the Veteran has 
indicated that while flying for the 310th Tactical Airlift 
Squadron he came under enemy fire on multiple occasions.  On 
remand, the AOJ should make reasonable efforts to verify these 
stressors through official channels, to include JSRRC.  In 
addition, an attempt should be made to obtain unit records for 
the 310th Tactical Airlift Squadron and the specific Quick 
Reaction Force the Veteran was assigned to for these time 
periods.  Alternative sources of evidence should also be 
explored.

The Board also notes that the regulations regarding service 
connection for PTSD were recently amended to provide that if a 
stressor claimed by a Veteran is related to the Veteran's "fear 
of hostile military or terrorist activity" and a VA or VA-
contracted psychiatrist or psychologist confirms that the claimed 
stressor is adequate to support a diagnosis of PTSD, the 
Veteran's lay testimony alone may establish the occurrence of the 
claimed in-service stressor so long as there is not clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  See Stressor 
Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 
39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting 
the effective date of the rule published on July 13, 2010).

For purposes of this section, "fear of hostile military or 
terrorist activity" means that the veteran experienced, 
witnessed, or was confronted with an event or circumstance that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3) (2010).

The Board also finds that the Veteran should be provided with a 
copy of the latest version of 38 C.F.R. § 3.304(f) to comply with 
all due process requirements.  See generally 38 C.F.R. §§  19.29, 
19.31 (2009).

Accordingly, the case is REMANDED for the following action:

1.	Provide the Veteran with a copy of the 
latest version of 38 C.F.R. § 3.304(f) 
(amended effective July 13, 2010).  See 
Stressor Determinations for Posttraumatic 
Stress Disorder, 75 Fed. Reg. 39,843, 39,852 
(July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 
14, 2010) (correcting the effective date of 
the rule published on July 13, 2010).

2.	Once again, request that the Veteran provide 
additional information regarding his service 
stressors, to include dates, places, and the 
names of others who may have been involved.  
Specifically, he is requested to provide, 
within a 2 month interval, the approximate 
dates of his stressors.  Failure to do so 
will likely make his stressors unverifiable.

3.	After completing the above actions and allowing 
a reasonable period of time to pass, the AOJ 
should then attempt to verify the Veteran's 
claimed stressors through the appropriate 
channels, to include JSRRC.  JSRRC should be 
provided with all pertinent information, 
including copies of personnel records, units of 
assignment, and stressor statements.  
Specifically, a request for stressor 
verification should be made with respect to any 
incident in which the Veteran was exposed to 
enemy fire while flying as a navigator, or any 
time his base came under attack.  In addition, 
an attempt should be made to obtain unit records 
for the 310th Tactical Airlift Squadron and from 
the specific Quick Reaction Force the Veteran 
was assigned to in Thailand.  Alternative 
sources of evidence should also be explored.  
The results of such requests, whether successful 
or unsuccessful, should be documented in the 
claims file, and the Veteran informed of any 
negative results.
4.	Schedule the Veteran for a VA examination to 
determine if the Veteran suffers from PTSD due 
to a verified stressor, if any, or due to fear 
of hostile military or terrorist activity.  The 
claims file, including a copy of this REMAND, 
must be made available to the examiner for 
review, and the examination report should 
reflect that such a review was accomplished.  
Any necessary testing should be accomplished.  
The examiner should utilize the DSM-IV in 
arriving at any diagnoses and should explain 
whether and how each of the diagnostic criteria 
is or is not satisfied.  After reviewing the 
record and examining the Veteran, in addition to 
the other information provided in the 
examination report, the examiner should 
specifically state whether or not the claimed 
stressor is related to the Veteran's fear of 
hostile military or terrorist activity.  It 
would be helpful if the examiner would use the 
following language, as may be appropriate: "more 
likely than not" (meaning likelihood greater 
than 50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less likely 
than not" or "unlikely" (meaning that there is 
less than 50% likelihood).  The term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it means 
that the weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should provide a complete rationale 
for any opinion provided.  A detailed rationale 
should be provided for all opinions.  
Conversely, if the examiner concludes that an 
etiological opinion cannot be provided, he or 
she should clearly and specifically so specify 
in the examination report, with an explanation 
as to why this is so.	
5.	After completing the above, and any other 
development deemed necessary, the AOJ should 
readjudicate the claim of service connection for 
PTSD.  If the benefit sought on appeal is not 
granted, the appellant should be furnished with 
a supplemental statement of the case and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


